Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 17, 2015

The Court of Appeals hereby passes the following order:

A16I0083. MICHAEL DELEON v. JACQUELINE DELEON.

      Michael and Jacqueline DeLeon divorced in 2014. Jacqueline, who had moved
to Florida, was given primary physical custody of the parties’ minor child. In July
2015, Michael – who still resides in Georgia – filed an ex-parte petition for
immediate custody of the child based on allegations that Jacqueline’s boyfriend had
abused him. The trial court granted the petition and issued an emergency order
granting primary physical custody to Michael. The mother objected that the trial
court lacked jurisdiction because Florida is now the child’s home state. The court
entered a temporary order finding that it had emergency jurisdiction and ruling that
the emergency order “shall remain in full force and effect until further order of the
Court.” Michael then filed this application for interlocutory appeal.
      Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody” are directly
appealable, including interlocutory custody orders. See Lacy v. Lacy, 320 Ga. App.
739, 742 (3) (740 SE2d 695) (2013). Because the order to be appealed extends a
prior emergency custody order, it falls within the scope of OCGA § 5-6-34 (a) (11)
and is directly appealable.
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486, n. 1 (602 SE2d 246)
(2004). Accordingly, Michael DeLeon’s application for interlocutory appeal is hereby
GRANTED. He shall have ten days from the date of this order to file a notice of
appeal if he has not already done so. The clerk of the superior court is directed to
include a copy of this order in the appeal record transmitted to this Court.

                                       Court of Appeals of the State of Georgia
                                                                            12/17/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.